Citation Nr: 1816240	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  09-49 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for traumatic changes of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1977, and from October 1977 to February 1980.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In July 2013, March 2016, and March 2017, the Board remanded the matter to the Agency of Original Jurisdiction (AOJ) for additional development.  Most recently, the March 2017 Board remand instructed the AOJ to provide a VA examination which included joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing conditions, and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The requested examination having been provided, the directives have been substantially complied with and the matter again is before the Board.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).

Following the Board's March 2016 remand, the AOJ issued a Statement of the Case continuing the denial of the claim for service connection for asthma.  The Veteran did not perfect an appeal as to this issue.  Accordingly, it is not before the Board.


FINDING OF FACT

Flexion of the thoracolumbar spine has not more nearly approximated 30 degrees flexion throughout the appeal period, even considering additional functional loss due to pain and other factors during normal working movements and flare-ups, and there has been no ankylosis of the entire thoracolumbar spine or incapacitating episodes.


CONCLUSION OF LAW

The criteria for an increased rating for lumbar spine spondylosis, currently rated as 20 percent disabling, have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.344, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Codes (DCs) 5010-5242 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

In August 2008, the Veteran requested an increased rating for his service-connected traumatic degenerative arthritis of the lumbar spine, which has been rated as 20 percent disabling since December 2002.  The Veteran has received separate 10 percent ratings for associated radiculopathies of the right and left lower extremities.  

Legal Criteria

Disability evaluations are determined by evaluating the extent to which a Veteran's disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the increased rating claim at issue in this case was filed in August 2008 and there is therefore a lengthy appeal period.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as explained below, the uniform 20 percent rating is proper. 

The Veteran's traumatic degenerative arthritis of the lumbar spine is rated under 38 C.F.R. § 4.71a, DCs 5010-5242.  DC 5010 is applicable to traumatic arthritis and DC 5242 is applicable to degenerative arthritis of the spine.  Diagnostic Code 5242 indicates that degenerative arthritis of the spine should be evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  Under the General Rating Formula, a 20 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine 30 degrees or less, or when there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine. 

Disability of the spine may be evaluated under either the General Rating Formula or under the formula for rating intervertebral disc syndrome (IVDS) based on incapacitating episodes (Diagnostic Code 5243), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Diagnostic Code 5243 provides evaluations for intervertebral disc syndrome (IVDS) based on the frequency of incapacitating episodes.  A 10 percent rating is warranted for IVDS with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is available for IVDS with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent rating is available with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, and a 60 percent rating is available with incapacitating episodes having a total duration of at least six weeks during the past 12 months.

The regulations applicable to rating musculoskeletal disabilities require that VA must also consider the extent that a veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination as well as whether there is less or more movement than normal or weakened movement.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59.

Analysis

During an October 2008 VA examination, the Veteran reported constant mild low back weakness and pain, radiating down to his thighs.  He also stated that he had constant stiffness that was worse in the morning and if he sat for more than 30 minutes.  The Veteran reported that repeated activity involving bending and lifting would cause flare-ups about twice a week, lasting for 24 hours.  The Veteran was noted to have an antalgic gait requiring a cane, which was attributed to knee pain.  The Veteran's forward flexion was to 60 degrees with pain beginning at 40 degrees.  Extension was to 20 degrees with pain.  Right and left lateral flexion was to 30 degrees with pain, and right and left lateral rotation was to 30 degrees with no pain.  The examiner noted no additional limitations after repetitive use, but did note very painful extension which would limit repeated lifting or bending.  There was no anklylosis found.  While the Veteran reported numbness, weakness, and erectile dysfunction, neurological examination was normal.  The examiner noted the Veteran's erectile dysfunction, but found that his genital examination was normal.    

Pursuant to a July 2013 Board remand, the Veteran was afforded a new VA examination.  The Veteran reported to the July 2013 examiner that flare-ups did not impact the function of his spine.  The examiner noted normal gait without tenderness, guarding, or spasm.  The examiner also noted reduced range of motion due to weakened movement and pain on movement upon repetitive motion testing.  The Veteran's forward flexion was to 75 degrees.  Extension was to 10 degrees.  Left and right lateral flexion was to 20 degrees.  Right lateral rotation was to 20 degrees, and left lateral rotation was to 25 degrees.  The examiner noted no additional limitation of motion after repetitive use.  The Board notes that there were some objective neurological findings on examination, including right hip active movement against some resistance, deep tendon reflexes that were hyperactive without clonus on the left side, and decreased sensation on the right upper anterior thigh and knee.  The examiner noted that the right femoral nerve was involved.  However, the examiner found no diagnosis of radiculopathy or intervertebral disc syndrome at this time.  The Board notes that the July 2013 examiner reviewed the Veteran's claims fine and found that there was no evidence of a current, chronic, or disabling lumbar spine condition and that service connection was not supported by objective findings.  However, this opinion is inconsistent with a longitudinal record of treatment for traumatic degenerative arthritis of the lumbar spine associated with an injury in-service.  The Board finds this medical opinion is lacking in significant probative value.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for determining probative value of medical opinions include their thoroughness and detail, whether they discussed why contrary opinions were not persuasive, and the opinion-writer's access to relevant records).

The Veteran sought additional treatment for his spinal condition from a private physician in July 2013.  The Veteran reported pain in the lumbar spine, radiating to both legs, which causes loss of function, morning stiffness, and muscle spasms.  A clinical examination found abnormal gait, numbness, tingling, and right lower extremity weakness.  The private physician found flexion to 80 degrees and extension to 20 degrees with pain on movement.  No other range of motion measurements were taken.  The physician found no spinal process tenderness, and heel to toe walk was normal.  Upon neurological testing, straight leg raising test was positive, and there was touch sensation paresthesia.  

In a statement received from the Veteran in August 2013, the Veteran indicated that his back and knee disabilities have affected the way he walks, and that he treated his back and knee pain with opioids.  

In January 2016, VA provided the Veteran with a rollator walker to assist with walking, due to the combined effects of his back and knee disabilities.  

At a VA examination in July 2016, the Veteran reported that his back is constantly in a state of flare-up (including during the examination) which causes pain and total loss of range of motion and function.  The Veteran's flexion was to 70 degrees, extension was to 15 degrees, bilateral flexion was to 30 degrees, and bilateral rotation was to 30 degrees.  The examiner noted pain on flexion and extension, and stated that the limited range of motion reduced the spine's ability to move and impaired function and the ability to perform usual daily activities which required full range of motion of the spine.  No pain was found with weight bearing.  There was no additional loss of function or motion upon repetitive testing, and the examiner determined that pain, weakness, fatigability, or incoordination would not significantly limit functional ability with repeated use or with flare-ups.  The examiner opined that it was less likely than not that pain, fatigue, weakness, or incoordination could limit the Veteran's functional ability with a total range of motion or functional loss (as reported by the Veteran).  The Veteran was found to have intervertebral disc syndrome, but he was not noted to have any episodes that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  These examination results are consistent with a 20 percent rating because, even during a flare-up, forward flexion was greater than 30 degrees, and there is no evidence of ankylosis.

Pursuant to a Board remand in March 2017, the Veteran was afforded a VA examination in September 2017 which included joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing conditions, and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia.

At the September 2017 VA examination, the Veteran reported no flare-ups or functional impairment of the lumbar spine.  Range of motion testing found forward flexion to 60 degrees; extension to 20 degrees; right and left lateral flexion to 30 degrees; and right and left lateral rotation to 30 degrees.  The examiner noted pain on passive and active movement, pain on weight bearing, and pain on non-weight bearing after sitting for a prolonged period, but found no additional loss of function or range of motion following repetitive use.  

The examiner found localized tenderness, but no guarding or muscle spasms of the lumbar spine.  The examiner noted normal muscle strength and no muscle atrophy.  The examiner found mild radiculopathy but no IVDS.  The examiner observed that the Veteran did not use an assistive device, such as a walker, to move around.  Based on the examination, the examiner concluded that the Veteran's lumbar spine condition does not impact his ability to work.

As provided above, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated and those factors are not contemplated in the relevant criteria when evaluating limitation of motion for joint disabilities.  See DeLuca.  The Veteran's examinations have indicated that the Veteran's condition has limited his motion; however, there is no evidence that the Veteran's condition has caused severe functional loss to warrant a higher rating.  The Veteran's pain in his lumbar spine has been considered to be painful in motion but not severe enough to result in unfavorable or favorable ankylosis of the entire thoracolumbar spine, and not shown to result in forward flexion of the thoracolumbar spine 30 degrees or less, even when considering functional loss upon repetitive motion, flare-ups or due to pain, weakness, excess fatigability, or incoordination.  The Veteran's 20 percent rating for this period takes into account all attendant functional loss.  No additional medical evidence reflects that the Veteran's spine is ankylosed or that flexion was limited to 30 degrees during the appeal period.

A rating in excess of 20 percent is not warranted by Diagnostic Code 5243, as the evidence has not shown incapacitating episodes having a total duration of at least four weeks during the past 12 months, or bed rest prescribed by a physician.

The Veteran is competent to attest to things he experiences through his senses, such as pain and spontaneous giving way of his back that resulted in flare-ups of symptoms that caused some limitations on prolonged standing and walking, lifting, carrying, and bending.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the lay statements do not indicate that the Veteran has ankylosis of the spine or that the Veteran's spinal impairment would otherwise meet the criteria for an increased rating. 

The Board acknowledges that the Veteran has reported neurological symptoms associated with the spinal disability, including radiating pain and decreased sensation.  However, the Board notes that the Veteran has already been awarded a separate 10 percent rating for radiculopathy of the right lower extremity, and a separate 10 percent rating for radiculopathy of the left lower extremity, under Diagnostic Code 8520.

For all the above reasons, a higher disability evaluation for a service-connected disability of the lumbosacral spine is not warranted.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to a rating in excess of 20 percent for traumatic changes of the lumbar spine is denied.




____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


